Citation Nr: 0507877	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for VA death pension benefit 
purposes.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1972 until 
November 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
decision by the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim for reinstatement of death pension 
benefits.  In February 2005, a videoconference hearing was 
held before the undersigned. 


FINDINGS OF FACT

1.  The veteran died in June 1976.  

2.  The appellant, who was his surviving spouse, remarried in 
November 1992; that marriage was terminated by divorce in 
September 1993.


CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse for 
purposes of establishing entitlement to death pension 
benefits.  38 U.S.C.A. §§ 101(3), 103(d) (West 2002); 
38 C.F.R. §§ 3.55 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 with 
implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), does not apply in the instant case.  The 
only issue before the Board is whether the appellant's 
remarriage is a legal bar to reinstatement of death pension 
benefits.  Because whether remarriage constitutes a bar to 
reinstatement of death pension benefits is outlined in 
statute and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).

II.  Factual Background

A Texas marriage license shows that appellant married the 
veteran in April 1973.

A Texas death certificate shows that the veteran died in a 
motor vehicle accident in June 1976.

A Texas marriage license shows that appellant remarried in 
November 1992.

A September 1993 divorce decree officially dissolved the 
remarriage.

In her November 2002 claim, appellant indicated that she 
received $149 per month in widow's pension from VA from 1976 
until the time that her children turned 16 years old.  

At her February 2005 videoconference hearing, appellant 
indicated that because her current income is limited to 
Social Security disability payments, she needed to pursue 
entitlement to any possible VA benefits.        
III.  Analysis

Generally, surviving spouse is a person who was married to 
the veteran when the veteran died, and has not remarried.  
38 U.S.C.A. § 101(3).  38 U.S.C.A. § 103(d)(1) provides that 
the remarriage of a surviving spouse is not a bar to benefits 
if the remarriage is void or annulled.  38 U.S.C.A. 
§ 103(d)(2)(5) provides that remarriage terminated by death 
or divorce is not a bar to VA death compensation and certain 
other benefits.  Together, these provisions mandate that 
remarriage is a bar to recognition of an individual as the 
deceased veteran's surviving spouse for purposes of death 
pension benefits.  See also 38 C.F.R. § 3.55(a)(2).  

Applying these provisions in the instant case, the 
appellant's remarriage (in November 1992, terminated by 
divorce in September 1993) is a bar to recognition of her as 
the surviving spouse of the veteran for purposes of 
entitlement to VA death pension benefits.  The law is clear 
and unambiguous in this matter.  The law is dispositive, and 
the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for VA death pension benefit 
purposes is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


